Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 1 of 41
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 2 of 41
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 3 of 41
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 4 of 41
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 5 of 41
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 6 of 41
                    Case 2:19-bk-18730-WB                            Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17                                             Desc
                                                                     Main Document    Page 7 of 41

 Fill in this information to identify the case:
 Debtor name Mad Dogg Athletics, Inc.
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                         Check if this is an
                                                CALIFORNIA: CA-C-ZX (UPDATED
                                                REGULARLY BY BESTCASE)
 Case number (if known):                                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number and                   Nature of claim      Indicate if    Amount of claim
 complete mailing address, email address of creditor contact            (for example,         claim is      If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code                                                     trade debts,        contingent,     claim is partially secured, fill in total claim amount and deduction for
                                                                        bank loans,        unliquidated,    value of collateral or setoff to calculate unsecured claim.
                                                                        professional        or disputed     Total claim, if            Deduction for value        Unsecured claim
                                                                        services, and                       partially secured          of collateral or setoff
                                                                        government
                                                                        contracts)
 MUFG Union Bank,                Brian Harvey                           Guaranty                                                                                     $9,484,342.60
 NA                                                                     Loan
 Attn Mark Mitchell              bharvey@buchalter.com
 455 South Figueroa              213-891-5016
 St.
 Los Angeles, CA
 90071
 DeJet Industry Co.,                                                    Trade Debt                                                                                     $289,352.82
 LTD                             sandra@syndicatec.com
 No. 88 Shuren 6th St,           886-4-2332-5688
 Wufend Dist
 Taichung City 413
 Taiwan, ROC
 Safarian Choi &                                                        Legal Fees                                                                                     $273,912.20
 Bolstad LLC                     icampos@safarianchoi.com
 555 S. Flower St.,              213-481-6565
 #650
 Los Angeles, CA
 90071
 FiTek Fitness                                                          Trade Debt                                                                                     $212,672.50
 Products                        jingwang@fitekfitness.com
 No. 92 Chung Hwa                885-5-2203-3010
 Road
 Ming Hsiung
 Industrial Park
 Chia Yi Country,
 Taiwan, ROC
 Keats Gatien, LLP                                                      Legal Fees                                                                                     $102,722.09
 120 S El Camino Dr.,            kg@keatsgatien.com
 Ste 207                         424-302-0692
 Beverly Hills, CA
 90212
 BTX Global Logistics                                                   Trade Debt                                                                                       $79,400.01
 2045 W Western Ave              mmckinzie@btxglobal.com
 Torrance, CA 90501              203-925-5905


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
                    Case 2:19-bk-18730-WB                            Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17                                             Desc
                                                                     Main Document    Page 8 of 41

 Debtor    Mad Dogg Athletics, Inc.                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number and                   Nature of claim      Indicate if    Amount of claim
 complete mailing address, email address of creditor contact            (for example,         claim is      If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code                                                     trade debts,        contingent,     claim is partially secured, fill in total claim amount and deduction for
                                                                        bank loans,        unliquidated,    value of collateral or setoff to calculate unsecured claim.
                                                                        professional        or disputed     Total claim, if            Deduction for value        Unsecured claim
                                                                        services, and                       partially secured          of collateral or setoff
                                                                        government
                                                                        contracts)
 CBIZ MHM, LLC                                                          Professional                                                                                     $67,729.05
 10474 Santa Monica              mmckinzie@btxglobal.com                Services
 Blvd., # 200                    310-268-2000
 Los Angeles, CA
 90025
 Marsh & McLennan                                        Insurance                                                                                                       $66,978.00
 Agency, LLC                     matt.bonnet@marshMMA.co Broker
 PO Box 740663                   m
 Los Angeles, CA                 858-242-5768
 90074
 Acufit Enterprise Co.,                                                 Trade Debt                                                                                       $57,564.04
 LTD                             sunny.chiu@acufit.com.tw
 51-1 Hsin An Road               886-4-2687-8900
 TA Chia Chen
 Taichung Hsien,
 Taiwan, ROC
 Fed Ex                                                                 Trade Debt                                                                                       $49,087.06
 PO Box 7221                     billingonline@fedex.com
 Pasadena, CA                    800-622-1147
 91109-7321
 Hanwei Fitmess                                                         Trade Debt                                                                                       $46,524.61
 Equipment Co.,                  hello_liner@163.com
 No. 359                         86-57-69962007800492-334
 Baiyununyuan, East              4
 Road of
 Hangshou, China
 Greyhills                                                              Trade Debt                                                                                       $41,445.94
 Rechtsanwalte                   steinberg@greyhills.eu
 Unter den Eichen 93             49330569743-10
 D-12205
 Berlin, Germany
 Glass Ratner                                                           Audit, Tax &                                                                                     $40,902.50
 555 W 5th St., #3735            mspindler@glassratner.c0m              Advisory
 Los Angeles, CA                 213-226-6770                           Services
 90013
 Omexy (Times                                                           Trade Debt                                                                                       $37,050.70
 Pacific)                        h02006@omexey.com.cn
 No. 42 Section 3,               011-866-6-2557158
 Chang Shi Road
 Tainan City, TW
 Prosum, Inc.                                                           Trade Debt                                                                                       $29,227.50
 2201 Park Place,                ravi.chatwani@prosum.com
 #102                            (310) 426-0626
 El Segundo, CA
 90245
 First Insurance                                                        Insurance                                                                                        $24,977.52
 Funding                         matt.bonnet@marshMMA.co
 PO Box 7000                     m
 Carol Stream, IL                800-837-2511
 60197



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
                    Case 2:19-bk-18730-WB                            Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17                                             Desc
                                                                     Main Document    Page 9 of 41

 Debtor    Mad Dogg Athletics, Inc.                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number and                   Nature of claim      Indicate if    Amount of claim
 complete mailing address, email address of creditor contact            (for example,         claim is      If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code                                                     trade debts,        contingent,     claim is partially secured, fill in total claim amount and deduction for
                                                                        bank loans,        unliquidated,    value of collateral or setoff to calculate unsecured claim.
                                                                        professional        or disputed     Total claim, if            Deduction for value        Unsecured claim
                                                                        services, and                       partially secured          of collateral or setoff
                                                                        government
                                                                        contracts)
 TWE Solutions                                                          Trade Debt                                                                                       $24,107.68
 13900 Marquesas                 tweaccountant@twe-solution
 Way #6006                       s.com
 Marina Del Rey, CA              888-535-9570
 90292
 Ciclista America                                                       Trade Debt                                                                                       $22,764.00
 10225 Prospect Ave              byron@Ciclista-america.com
 Santee, CA 92071                619-401-4100
 Mainfreight                                                            Trade Debt                                                                                       $22,639.07
 1400 Glenn Curtiss              Tom.Valentine@mainfreight
 St.                             usa.com
 Carson, CA 90746                (310) 900-1974
 UPS Suppy Chain                                                        Trade Debt                                                                                       $19,832.15
 Solutions                       dlefever@ups.com
 28013 Network Place             (502) 485-2222
 Chicago, IL 60673




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
    Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                            Main Document    Page 10 of 41

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       Mad Dogg Athletics, Inc.
                       2111 Narcissus Ct
                       Venice, CA 90291-4818


                       David S. Kupetz
                       SulmeyerKupetz, A Professional Corporation
                       333 South Grand Avenue
                       Suite 3400
                       Los Angeles, CA 90071-1406


                       United States Trustee
                       915 Wilshire Boulevard
                       Suite 1850
                       Los Angeles, CA 90017
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 11 of 41


                   20-20 Tecchnologies Commercial
                   550 3 Mile Rd. NW
                   Grand Rapids, MI 49544


                   Aaron Eberhardt
                   126 N Brighton St
                   Burbank, CA 91506


                   Abbiefit LLC
                   550 Southeast Mizner Blvd., # 406
                   Boca Raton, FL 33432


                   Active Body & Health
                   786 Blendheim Ct
                   Severna Park, MD 21146


                   Acufit Enterprise Co., LTD
                   51-1 Hsin An Road
                   TA Chia Chen
                   Taichung Hsien, Taiwan, ROC


                   Aesha Tahir
                   3945 Hillcrest Dr
                   Furlong, PA 18925


                   AJ Park
                   PO Box 949
                   Wellington, New Zealand 6140


                   Alejanda Labastida-Shapiro
                   31 Sarahs Grove Lane
                   Schaumburg, IL 60193
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 12 of 41


                   Alicia Jerome
                   4300 Duplessis St
                   New Orleans, LA 70122


                   Alimoglu Oruc IP & Law Group
                   Sahrayicedit Mah. Ataturk Cad.
                   No: 38 D: 29 3734
                   Kadikoy, Instanbul, Turkey


                   Alycea Ungaro
                   430 Greenwich St.
                   New York, NY 10013


                   Angela Amedio
                   87 Railroad Pl. # 207
                   Saratoga Springs, NY 12866


                   Angela Sturtevant
                   8318 Misty Moon Dr
                   Colorado Springs, CO 80904


                   Angie Scott
                   20 Fuller St, Fl 1
                   Montpelier, VT 05602


                   Anthony Musemici
                   86-20 258th St
                   Floral Park, NY 11001


                   Aprile Pieshel
                   31466 Sunningdale Dr
                   Temecula, CA 92591
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 13 of 41


                   Arkron Resources, Inc.
                   20 La Porte
                   Arcadia, CA 91006


                   Ashton Roark
                   861 Bringham Ave., #17
                   Los Angeles, CA 90049


                   AT & T
                   PO Box 5025
                   Carol Stream, IL 60197


                   Athens Service
                   PO Box 54957
                   Los Angeles, CA 90054


                   Aussie Fitness LLC
                   2624 NE 25th St
                   Fort Lauderdale, FL 33305


                   Austin Pilates Barn
                   1300 Northwood Rd.
                   Austin, TX 78703


                   Barrdea Moller
                   Av Angamos Oeste 1200
                   PO Box 18-1419
                   Lima, Peri 18


                   Basham, Ringe y Correa, SC
                   Paaseo de los Tamarindos 400-A
                   Piso 9 Bosques d la Lomas, Mexico
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 14 of 41


                   Bernadette Sidney
                   11072 W Ocean Air Dr., #337
                   San Diego, CA 92130


                   Bernice Leak
                   3824 Stocker St., #1
                   Los Angeles, CA 90008


                   Betty Simmons
                   309 Saloli Ln
                   Loudon, TN 37774


                   Blake Robertson
                   9473 Canabridge Dr
                   Arlington, TN 38002


                   Body by Baca
                   1010 Front St., #H2
                   Lahaina, HI 76761


                   Body in Motion
                   142 Kupuohi St., F2
                   Lahaina, HI 76761


                   Booyah Adertising, Inc.
                   3001 Brighton Blvd., # 236
                   Denver, CO 80216


                   Boyd & Associates
                   PO Box 46113
                   Houston, TX 77210
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 15 of 41


                   BTX Global Logistics
                   2045 W Western Ave
                   Torrance, CA 90501


                   Burning Heart LLC
                   278 Main St., #307
                   Greenfield, MA 01301


                   CA Dept of Tax & Fee Administration
                   450 N Street
                   Sacramento, CA 95814


                   California Dental Network, Inc.
                   23291 Mill Creek Dr.
                   Laguna Hills, CA 92653


                   California Secretary of State
                   1500 11th St
                   Sacramento, CA 95814


                   California Water Service
                   PO Box 940001
                   San Jose, CA 95194-0001


                   Caroline Dawson
                   25 Overlook Rd
                   Westminster, MA 01473


                   Carolyn Suzanne Meledeo
                   20114 Standish Rd
                   San Antonio, TX 78258
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 16 of 41


                   Carrie Pfenning
                   7 Linden Rd
                   East Sandwich, MA 02537


                   Catherine Terrazas
                   11305 MorningBrook Dr
                   Pearland, TX 77584


                   CBIZ MHM, LLC
                   10474 Santa Monica Blvd., # 200
                   Los Angeles, CA 90025


                   Chase Bank- VISA
                   PO Box 94014
                   Palatine, IL 60094


                   Cherry Herzog
                   2737 N Fitzhugh, #3155
                   Dallas, TX 75204


                   Ciclista America
                   10225 Prospect Ave
                   Santee, CA 92071


                   City Clerk of Los Angeles
                   200 N Spring St., Hall Rm 360
                   Los Angeles, CA 90012


                   CleanNet of Southern California
                   986 Broken Land Pkwy, #208
                   Columbia, MD 21046
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 17 of 41


                   Colleen Glenn-Wilson
                   1875 Tansy Pl
                   Boulder, CO 80304


                   Commerce Technologies
                   25736 Network Pl
                   Chicago, IL 60673


                   Commerce Technologies
                   25736 Network Pl
                   Chicago, IL 60673


                   Constance Borho
                   4216 Royal Palm Dr.
                   Bradenton, FL 34210


                   Core Concepts Pilates Studio LLC
                   1601 Commerce Lane, #104
                   Jupiter, FL 33458


                   CPA Global Limited
                   Finance Dept
                   2318 Mill Rd Fl 12
                   Alexandria, VA 22314


                   CR & R Inc. Environmental Services
                   PO Box 7183
                   Pasadena, CA 91109


                   Crystal Irvin
                   74 Kent Pl Blvd.
                   Summit, NJ 07901
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 18 of 41


                   D & S Security
                   5411 Valley Blvd.
                   Los Angeles, CA 90032


                   Daniela Hosier
                   212 Oak Court
                   Dingmans Ferry, PA 18328


                   Danielle Foster
                   2868 Landon Dr
                   Stow, OH 44224


                   Dawn Juarez
                   1605 FencePost Trail
                   Austin, TX 78750


                   dba Invoke Studio
                   970 Fort Wayne Ave., #C
                   Indianapolis, IN 46204


                   De Sola Pate & Brown
                   PO Box 025801
                   Miami, FL 33102


                   Deborah Lemon
                   33 Hudson St., #E2905
                   Jersey City, NJ 07302


                   DeJet Industry Co., LTD
                   No. 88 Shuren 6th St, Wufend Dist
                   Taichung City 413
                   Taiwan, ROC
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 19 of 41


                   Divimark
                   2727-1000 San Jose
                   Costa Rica


                   Douglas Pearson Jr.
                   1443 N Fuller Ave., #202
                   Los Angeles, CA 90046


                   DSD Business System
                   419 Main St.
                   Huntington Beach, CA 92648


                   eBridge Software
                   777 Walkers Line Burlington
                   ON, Canada, L7N2G1


                   Eduardo Akari imaging
                   4 N Henry St., 2A
                   Brooklyn, NY 11222


                   Elizabeth Tranquilli
                   65-1274 Kawaihae Rd
                   Kamuela, HI 96743


                   Elk kalt Weint Reub Gart, LLC
                   2049 Century Park E, #2700
                   Los Angeles, CA 90067


                   Emily Alvarez
                   757 Ocean Ave., # 115
                   Santa Monica, CA 90402
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 20 of 41


                   Emily Jerez
                   826 Amoroso Pl
                   Venice, CA 90291


                   Energy Barre, LLC
                   410 E Main St
                   Chicago, IL 60610


                   Eric Sefton
                   929 Harbor View
                   Memphis, TN 38103


                   Evela Media, Inc.
                   2626 W Rascher Ave.
                   Chicago, IL 60625


                   Expert Voice, Inc.
                   Dept. CH 19775
                   Palatine, IL 60055


                   Fabio Comana
                   7425 Hartford Court
                   La Mesa, CA 91941


                   Fed Ex
                   PO Box 7221
                   Pasadena, CA 91109-7321


                   Fed Ex Freight
                   Dept. LA
                   PO Box 21415
                   Pasadena, CA 91185
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 21 of 41


                   First Insurance Funding
                   PO Box 7000
                   Carol Stream, IL 60197


                   FiTek Fitness Products
                   No. 92 Chung Hwa Road
                   Ming Hsiung Industrial Park
                   Chia Yi Country, Taiwan, ROC


                   Fitquest Inc
                   2648 Covington Court
                   Fort Collins, CO 80526


                   Flesion LLC
                   15495 Gossoms Store Ct
                   Haymarket, VA 20169


                   Franchise Tax Board
                   PO Box 942840
                   Sacramento, CA 94240


                   Fthe Norm
                   3023 4th St., #B
                   Santa Monica, CA 90405


                   Gina Resina
                   1591 Horsehoe Dr
                   NJ 08736


                   Glass Ratner
                   555 W 5th St., #3735
                   Los Angeles, CA 90013
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 22 of 41


                   Glenna Nall
                   494 E 10th St
                   Indianapolis, IN 46202


                   Greenwood Athletic & Tennis Club
                   5801 S Quebec St
                   Englewood, CO 80111


                   Greyhills Rechtsanwalte
                   Unter den Eichen 93
                   D-12205
                   Berlin, Germany


                   Griffith Hack
                   Level 10, 161 Collins St
                   Melbourne
                   VIC 3000, Austrailia


                   Gulliksson
                   Box 4171
                   SE-203 13
                   Malmo, Sweden


                   Gym Tech
                   116-28 Myrtle Ave
                   Richmond Hill, NY 11418


                   Hagenbach Solutions, LLC
                   624 Sedgeworth Ct.
                   Simi Valley, CA 93065


                   Haley Perlus
                   441 Old Orchard Grove
                   Toronta
                   ON M5M 2G3 Canada
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 23 of 41


                   Hanwei Fitmess Equipment Co.,
                   No. 359 Baiyununyuan, East Road of
                   Hangshou, China


                   Harbor Athletic Club
                   2529 Allen Blvd.
                   Middleton, WI 53562


                   Hart Wood, Inc.
                   c/o John R Baudhuin
                   2111 Narcissus Ct
                   Venice, CA 90291


                   Heather Anderson-Santin
                   1612 Bell Blvd.
                   Bayside, NY 11360


                   High Tech Well
                   HTW Italia SRL Via Ferraris
                   12 Ospedaletto PL, Italy


                   Hugo Codaro
                   2-17-5 Yoga
                   Setagaya-Ku
                   Tokyo, Japan 158-0097


                   Hymanson dba Bodyblade
                   c/o Kenneth Watnick
                   Anderson, McPharlin & Conners LLP
                   Los Angeles, CA 90017


                   Hymanson dba Bodyblade
                   Attn: Bruce Hymanson, President
                   PO Box 5100
                   Los Angeles, CA 90017
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 24 of 41


                   Inspire Pilates Studio LLC
                   106 Berwick Circle
                   Bonaire, GA 31005


                   Intelegent Fitness
                   340 Dorset St.
                   South Burlington, VT 05403


                   Internal Revenue Service
                   Centralized Insolvency Operation
                   PO Box 7346
                   Philadelphia, PA 19101


                   Irene Lewis-McCormick
                   7620 Elmridge Dr
                   Boca Raton, FL 33433


                   Isabel Shepard
                   12 Borrell Ct
                   Saint James, NY 11780


                   Isler & Pedrazzini AG
                   Gottjardstrasse 53 Posrfach 6940
                   CH 8023
                   Zürich, Switzerland


                   Jacobacci & Partners S.L.
                   Via Senata, 8 20121
                   Milano, Italy


                   Jacqueline Duke
                   8950 Southwest 196 Dr
                   Miami, FL 33157
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 25 of 41


                   Jamie Isaac
                   2538 Catalina Ave.
                   Vista, CA 92084


                   Janet Toussaint
                   59 Warren Ave
                   Plymouth, MA 02360


                   Jason Karp
                   14948 Avenida Venusto, #18
                   San Diego, CA 92128


                   Jeff Krabiel
                   4883 PResidio St DR
                   Los Angeles, CA 90043


                   Jennifer Hansen
                   1157 Orange Pl
                   Boulder, CO 80304


                   Jennifer Ward
                   73 Whittier Ave
                   Pittsfield, MA 01201


                   Jessica SchultzReynolds
                   3785 Wild Rose Loop
                   West Linn, OR 97068


                   Jessica Sullivan
                   252 Reneau Way, #3D
                   Herndon, VA 20170
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 26 of 41


                   John Cargil
                   2016 Wellington Ave.
                   Santa Ana, CA 92701


                   John R Baudhuin
                   2111 Narcissus Ct
                   Venice, CA 90291


                   John R. Baudhuin
                   2111 Narcissus Ct.
                   Venice, CA 90291


                   Jolie Becker
                   180 Emmett Rd.
                   Wexford, PA 15090


                   Jones Day
                   555 S. Flower St
                   Fl 50
                   Los Angeles, CA 90007-1000


                   Joseph Krasinkas
                   8181 Canegie Hall Ct. #109
                   Vienna, VA 22180


                   Josh Taylor
                   310 W Armstrong Dr
                   Fountainville, PA 18923


                   Juan Hidalgo
                   7215 Hilside Ave., #
                   Los Angeles, CA 90046
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 27 of 41


                   Justizkasse Hamburg
                   Drehbahn 36
                   20354 Hamburg, Germany


                   Kathleen Corey
                   13550 Nogales Dr
                   Del Mar, CA 92014


                   Kathryn Coyle
                   1745 Whisperhill Dr
                   Reston, VA 20194


                   Keats Gatien, LLP
                   120 S El Camino Dr., Ste 207
                   Beverly Hills, CA 90212


                   Kyowa Patent and Law Office
                   Nippon Life Marunouchi Building
                   1-6-6, Marunouchi, Chiyoda-ku
                   Tokyo 100-0005 JAPAN


                   LA Dept of Water & Power
                   PO Box 30808
                   Los Angeles, CA 90030


                   Laura Hampton
                   2705 Rutland, Unit F
                   Houston, TX 77008


                   Lee & Li
                   8F, No. 555, Sec. 4, Zhongxiao E. R
                   Taipei 11072, Taiwan, R.O.C.
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 28 of 41


                   Level 3 Communications
                   PO Box 910182
                   Denver, CO 80291


                   Levene, Neale, Bender, Yoo & Brill
                   10250 Constellation Blvd., # 1700
                   Los Angeles, CA 90067


                   Lifetime Health & Fitness
                   300 Landmark Dr
                   Casper, WY 82609


                   Linda Howard
                   4631 Whispering Park Lane
                   Tampa, FL 33614


                   Lisa Mona
                   21307 Ja,ison Dr
                   Chandler, TX 75758


                   Liu, Shen & Associates
                   Hanhai Plaza (1+1 Plaza),10th Flr
                   10 Caihefang Road, Haidian District
                   Beijing 100080, China


                   Live2Ride, LLC
                   2327 Pristine View Rd
                   Charleston, SC 29414


                   Locke Hospitality Procurement, LLC
                   Filter Club
                   550 E Devon Ave, # 130
                   Itasca, IL 60143
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 29 of 41


                   Lory Pro
                   12815 E Harthorn Pass
                   Vail, AZ 85641


                   Los Angeles Tax Collector
                   225 N. Hill St., #1
                   Los Angeles, CA 90012


                   Luciana Marcial-Vincion
                   2327 Pristine View Rd
                   Charleston, SC 29414


                   Maceiko IP
                   420 2nd St
                   Manhattan Beach, CA 90266


                   Mai Arwas
                   124 Ludlow St., #4A
                   New York, NY 10002


                   Mainfreight
                   1400 Glenn Curtiss St.
                   Carson, CA 90746


                   Mark Tickner
                   2200 East Caru St., #140
                   Richmond, VA 23223


                   Marsh & McLennan Agency, LLC
                   PO Box 740663
                   Los Angeles, CA 90074
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 30 of 41


                   Marval & O'Farrell
                   Av Leandro N Alem 882 C1001AAR
                   Buenos Aires, Argentina


                   Mary Jo Ruckel
                   7 Vidoni Pl
                   Huntington, NY 11743


                   Meiss Johnson
                   120 Lakeside Dr
                   Pittsburgh, PA 15238


                   Meng-Ku YN
                   46, No 4, Lane 161 Sam-Ming Rd
                   Taipei City, 105
                   Twian, ROC


                   Micah Archibald
                   1920 Preuss Rd., #3
                   Los Angeles, CA 90034


                   Michael Ferrante
                   9 Grove St
                   Essex, MA 01929


                   Michael Fritzke
                   13614 North 99 Ave., #678
                   Sun City, AZ 85351


                   Michael Mountain
                   9201 Gerald Ave
                   North Hills, CA 91343
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 31 of 41


                   Michael Pesta
                   11750 Sunset Blvd., #219
                   Los Angeles, CA 90049


                   Miller Thomson LLP
                   1000 De La Gauchetière St. W #3700
                   Montreal, QC H3B 4W5


                   Mimeo.com, Inc.
                   PO Box 654018
                   Dallas, TX 75265


                   Movement Contimuum Studio, LLC
                   315 Stafford Ave
                   Bozeman, MT 59718


                   MUFG Union Bank, N.A.
                   455 South Figueroa Street
                   Los Angeles, CA 90071


                   MUFG Union Bank, N.A.
                   c/o Brian Harvey
                   Buchalter APC
                   1000 Wilshire Blvd., # 1500
                   Los Angeles, CA 90017


                   MUFG Union Bank, NA
                   Attn Mark Mitchell
                   455 South Figueroa St.
                   Los Angeles, CA 90071


                   Nancy McCorry
                   2 Banyab Rd
                   Skillman, NJ 08558
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 32 of 41


                   Nicole Motter
                   215 3rd Ave., #2
                   Venice, CA 90291


                   Omexy (Times Pacific)
                   No. 42 Section 3, Chang Shi Road
                   Tainan City, TW


                   Optim Services USA, LLC
                   c/o Vasserman
                   6200 Wilshire Blvd., #1602
                   Los Angeles, CA 90048


                   Oslo Patnetkontor As
                   Postboks 7007M
                   Oslo, Norway


                   Oswaldo Gutierrez
                   PO Box 219
                   Wilmington, CA 90748


                   Pamela Blum
                   104 Hopeland Ave.
                   Pasadena, MD 21122


                   Pat Guyton Pilates Inc
                   3825 Iris Ave., #300
                   Boulder, CO 80301


                   Patrick Sims
                   1613 N Winstel Blvd.
                   Tucson, AZ 85716
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 33 of 41


                   Peter Beer
                   4650 Sepulveda Blvd., # 101
                   Sherman Oaks, CA 91403


                   Peter Schwob
                   637 Wesley Ave
                   Oak Park, IL 60304


                   Pfister International Group
                   Konrad-Zuse-Str 7, 78467 Konstanz
                   (Industriegebiet)
                   Baden-Wurttemberg


                   Phoenix to LA, LLC
                   2111 Narcissus Ct
                   Venice, CA 90291


                   Pilates by Wendy
                   2071 West 39th St
                   Casper, WY 82604


                   Pilates of Greenville LLC
                   12 Clarendon Ave
                   Greenville, SC 29609


                   Pitney Bowes Purchase Power
                   PO Box 371874
                   Pittsburgh, PA 15250


                   Powerhouse Pilates LLC
                   21 Courtney Place
                   North Attleboro, MA 02760
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 34 of 41


                   Precor, Inc.
                   20031 142 nd NE
                   Woodinville, WA 98072


                   Prosum, Inc.
                   2201 Park Place, #102
                   El Segundo, CA 90245


                   Pure Green Corp.
                   5455 Wilshire Blvd.
                   Los Angeles, CA 90036


                   Pure Pilates Inc
                   42 Carriage Rd.
                   Hanson, MA 02341


                   Ralph Milady Jr.
                   4709 Krueger Ave
                   Cleveland, OH 44134


                   Raquel Schmidt
                   43 Burbank Terrace
                   Buffalo, NY 14214


                   RDM Fitness Group
                   895 SW 67th Ave, 2nd Fl
                   Miami, FL 33144


                   Rebel Mindfulness LLC
                   14361 Southwest, 120th St
                   Miami, FL 33186
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 35 of 41


                   Reference Services, Inc.
                   101 Plaza E Blvd., #300
                   Evansville, IN 47715


                   Roberta Hughes
                   11981 S Ling Bluff Ln
                   Parker, CO 80134


                   Sabrina Fairchild
                   8860 Stanford Ln.
                   Durham, CA 95938


                   Safarian Choi & Bolstad LLC
                   555 S. Flower St., #650
                   Los Angeles, CA 90071


                   SageSoftware
                   Attn: Customer Care Dept
                   PO Box 849887
                   Dallas, TX 75284


                   SANTEPLUS, LLC
                   3183 Wilshire Blvd., #196A45
                   Los Angeles, CA 90010


                   Santin Wellness Consulting
                   1612 Bell Blvd.
                   Bayside, NY 11360


                   Sara Ness
                   481 Webb Rd
                   Uxbridge
                   ON M5M 2G3 Canada
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 36 of 41


                   Schlee IP International
                   3770 Highland Ave., # 203
                   Manhattan Beach, CA 90266


                   Scott Josephson
                   6839 Blue Ray Circle
                   Lake Worth, FL 33467


                   Scott Schlesinger
                   13660 Mapl St., #2017
                   Overland Park, KS 66223


                   Screen Art, LLC.
                   1516 Triton Ln.
                   Huntington Beach, CA 92649


                   Shannon Samford
                   4040 Flintridge Dr
                   Dallas, TX 75244


                   Shaun Sullivan
                   31 Old Skinner Rd
                   East Hartland, CT 06027


                   Shauna Laszlo
                   PO Box 355
                   Virginia City, MT 59755


                   SOL TWE Solutions, Inc.
                   13900 Marquesas Way
                   Marina Del Rey, CA 90292
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 37 of 41


                   Sonje Mayo
                   6608 Chatsworth Place
                   Nashville, TN 37205


                   Southern California Gas
                   PO Box C
                   Monterey Park, CA 91756


                   Southern Caliornia Edison
                   Pox Box 600
                   Rosemead, CA 91771


                   Staci Brodeur
                   660 Manitou Ln
                   Lake Orion, MI 48362


                   Stacy Krauss
                   3051 West 21st Ave.
                   Denver, CO 80211


                   Stanley Wong
                   Flat F, 13/F Block 9 Park Island
                   M Wan, N.T. Hong Kong


                   State of the Heart Fitness
                   905 2nd St., #14
                   Santa Monica, CA 90403


                   Sunset Hills Community Center
                   3939 S Lindbergh Blvd.
                   Saint Louis, MO 63127
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 38 of 41


                   Syrac, LLC
                   2111 Narcissus Ct.
                   Venice, CA 90291


                   Tai E International Patent
                   9F, No. 112, Sec. 2, Chang-An E. Rd
                   Taipei 104, Taiwan, R.O.C.


                   Tamarack Reilly
                   111 October Hill Rd
                   Hamden, CT 06518


                   TBK
                   Bavariaring 4-6 POB 201918
                   D-80019 Munchen, Garmany


                   Terri Arends
                   5702 Hudson St., #7
                   Dallas, TX 75206


                   The Good Space Pilates & Yoga
                   5757 Woodway, #150
                   Houston, TX 77057


                   TMG Business Group
                   3652 Vinton Ave., #8
                   Los Angeles, CA 90034


                   Tomas Bejcek
                   Bubenska 1 170 00Praha 7
                   Czech Republic
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 39 of 41


                   Toshiba Financial Services-
                   De Lage Landen
                   PO Box 41602
                   Philadelphia, PA 19101


                   Tracy Aldereyaane
                   25562 W Columbia Bay Dr
                   Lake Villa, IL 60046


                   Travelers Casualty & Surety Co of A
                   One Tower Square
                   Hartford, CT 06183


                   TWE Solutions
                   13900 Marquesas Way #6006
                   Marina Del Rey, CA 90292


                   Uline
                   PO Box 88741
                   Chicago, IL 60680


                   UNIFY Ford
                   Airport Marina Ford
                   5880 W Centinela Ave
                   Los Angeles, CA 90045


                   UNIFY Ford
                   Santa MAria Ford Lincoln
                   1035 E Battles Rd.
                   Santa Maria, CA 93456


                   United Parcel Service
                   PO Box 894820
                   Los Angeles, CA 90189
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 40 of 41


                   UPS Capital Insurance Agency, Inc.
                   Cargo Premium Trust
                   PO Box 934852
                   Atlanta, GA 31193


                   UPS Suppy Chain Solutions
                   28013 Network Place
                   Chicago, IL 60673


                   Urban Bliss Inc
                   613 NE 25th Ave
                   Pompano Beach, FL 33062


                   Vayanos Kostopoulos
                   37, Stournara Str.,
                   GR-106.82
                   Athens, Greece


                   Verizon (Frontier)
                   PO Box 920041
                   Dallas, TX 75392


                   Verizon Wireless
                   PO Box 660108
                   Dallas, TX 75266


                   Vieira de Almeida & Associates
                   Rua Dom Luis 1
                   28-1200-151 Lisboa, Portugal


                   Viering, Jentschura & Partner
                   230 Victoria Street,
                   #07-06/07 Bugis Junstion Towers
                   Singapore 188024
Case 2:19-bk-18730-WB   Doc 1 Filed 07/26/19 Entered 07/26/19 17:32:17   Desc
                        Main Document    Page 41 of 41


                   Virginia Lang
                   7 Rota Dr
                   Parlin, NJ 08859


                   Western Exterminator
                   PO Box 16350
                   Reading, PA 19612


                   Weymouth Club Inc.
                   75 Finnell Dr
                   Braintree, MA 02184


                   WPAT Law Group
                   1100 Quail St., #202
                   Newport Beach, CA 92660


                   Yan Xiaohu
                   Rm 29, Unit 2, Bld 7 Xin Yuan
                    Jing Yuan Comm No1 Hezuo Rd
                   Erqu Dist Zhengzhou, Henan, China


                   Yasemin Kenaroglu
                   Polat Mecidiyekoy Ismerkezi
                   Cemal Sahir Sk. No. 29/45
                   Sisli-Istanbul, Turkey


                   Young, Spiegel & Lee LLP
                   301 N Canon Dr.
                   Beverly Hills, CA 90210


                   Zoey Trap
                   10711 Preston Way
                   Powell, OH 43065
